Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
Status of Claims
1.    Applicant’s amendment dated March 29th, 2021 responding to the Office Action October 29th, 2020 provided in the rejection of claims 1-20.
2.    Claims 1, 3-5, 8, 11-13 and 19-20 are amended.
3.    Claims 1-20 are pending in the application, of which claims 1, 8 and 11 are in independent form and which have been fully considered by the examiner.

Response to Amendments
4.    (A) Regarding Abstract objection:  Abstract objection raised in previous office action are withdrawn in view of Applicants' amendments.
(B)    Regarding 112(b) rejection: 112(b) rejection raised in previous office action is withdrawn in view of Applicants’ amendments.
(C)    Regarding art rejection: Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection. Please refer Marks et al. (US Pub. No. 2020/0019423 A1).

Examiner Notes


			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 7-8, 10-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sankaran et al. (US Pub. No. 2019/0347125 A1 – art of record --herein after Sankaran) in view of Marks et al. (US Pub. No. 2020/0019423 A1 – herein after Marks).

Regarding claim 1.
Sankaran discloses
A method, the method comprising: 
identifying, by a processing system comprising a processor, an independent component from among a plurality of components in a target system (dedicated mode does not share of a single DWQ by multiple clients/applications, a DSA device can be configured to have multiple DWQs and each of the DWQs can be independently assigned to clients.  In addition, DWQs can be configured to have the same or different QoS levels to provided different performance levels for different clients/applications and each of the DWQs can be independently assigned to clients – See paragraph [0491, 0898]) that includes the plurality of components operating in a heterogeneous network environment (parallelizable code fragments, and/or vectorizable code fragments, the heterogeneous scheduler determines the type of parallelism of the code at 605.  For thread parallel code fragments, heterogeneous scheduler selects a thread parallel processing element (e.g., multiprocessor scalar cores) at 607.  Thread parallel code fragments include independent instruction sequences that can be simultaneously executed on separate scalar cores – See paragraph [0241]);
mapping, by the processing system, each one of the identified components to respective ones of a set of target hardware nodes of the target system (the operating system and/or heterogeneous scheduler utilizes logical IDs to map a thread to a particular processing element type (e.g., core type), processing element ID, and a thread ID on that processing element (e.g., a tuple of core type, coreID, threadID) – See paragraph [0256]); 
generating, by the processor based at least in part on accessing a code library, intermediate code for each respective one of the target hardware nodes (a the each respective one of the target hardware nodes being interconnected with others of the target hardware nodes via a respective communication interface (The various components and interconnects (e.g., 12035, 12050) support or use multiple different protocols.  Further, communication between dies (e.g., 12010, 12015) can potentially include transactions between the various components on the dies over multiple different protocols. – See paragraphs [0346, 0348-0349]); 
generating, by the processing system, respective serialization codes for each respective communication interface between the target hardware nodes (that various different arrangements of processing elements may be utilized.  In some implementations, the heterogeneous scheduler 101 translates or interprets the received code fragment or a portion thereof into a format corresponding to the selected type of processing element – See paragraph [0162]); 
transmitting, by the processing system, the intermediate code for each respective one of the target hardware nodes to each one of the target hardware nodes (transmit the code fragment to one of the plurality of heterogeneous processing elements for execution based at least in part on the determined phase. – See paragraph [1256]); and 
transmitting, by the processing system, the respective serialization codes-to each respective communication interface between the target hardware nodes (a multiprotocol link allows a first entity (such as a heterogeneous scheduler) to communicate with a multitude of devices using a protocol associated with the communication – See paragraph [0053,0055]).
Sankaran does not disclose
the independent component being identified as not sharing dependency on a peripheral resource with another component of the target system.
Marks discloses 
the independent component being identified as not sharing dependency on a peripheral resource with another component of the target system (in a multi-tenant computer network, tenant isolation is implemented to ensure that the applications and/or data of different tenants are not shared with each other.  Various tenant isolation approaches may be used – See paragraphs [0141-0142]).
Marks also discloses
identifying, by a processing system comprising a processor, an independent component from among a plurality of components in a target system (cloud resources are provisioned for multiple entities that are independent from each other (also referred to as "tenants" or "customers").  The computer network and the network resources thereof are accessed by clients corresponding to different tenants – See paragraph [0140] that includes the plurality of components operating in a heterogeneous network environment (The computer network and the network resources thereof are accessed by clients corresponding to different tenants.  Such a 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Marks’ teaching into Sankaran’s invention because incorporating Marks’ teaching would enhance Sankaran to enable to ensure that the applications and/or data of different nodes are not shared with each other as suggested by Marks (paragraph [0142]).

Regarding claim 2, the method of claim 1, 
Sankaran discloses
wherein the identifying comprises identifying message-passing boundaries between code paths in the target system (Such scalability applies to compute offload devices that support message-passing usages such as for enterprise databases with large scalability requirements for lock-less operation - See paragraphs [0686-0680 and 0686-0687]).  

Regarding claim 3, the method of claim 1, 
Sankaran discloses
wherein the identifying further comprises identifying data dependencies between code paths in the target system (the heterogeneous scheduler determines if 

Regarding claim 7, the method of claim 1, 
Sankaran discloses
wherein the method further comprises transforming the respective intermediate codes into a format of the respective target hardware node (When heterogeneous scheduler 301 operates on object code or an intermediate representation, just-in-time compiler 305 is invoked to convert the received code fragment into a format native to one or more of the target processing elements 103, 105, 107, 109 - See paragraphs [0186]).

Regarding claim 8. 
Sankaran discloses
 A computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor (See paragraph [0165]), cause the processor to: 
consume an application specification associated with a plurality of devices provided in a network environment as a consumed application specification (Dedicated work queues store descriptors for a single application while shared work queues store descriptors submitted by multiple applications.  A hardware 
identify independent components in the network environment by identifying message- passing boundaries between code paths (Low Latency: For some offload usages, the latency of the offload operation (both dispatching of the task to the accelerator and the accelerator acting on it) is critical.  An example of this usage is low-latency message-passing constructs including remote get, put and atomic operations across a host fabric – See paragraph [0686].  Dedicated mode does not share of a single DWQ by multiple clients/applications, a DSA device can be configured to have multiple DWQs and each of the DWQs can be independently assigned to clients.  In addition, DWQs can be configured to have the same or different QoS levels to provided different performance levels for different clients/applications and each of the DWQs can be independently assigned to clients – See paragraph [0491, 0898]), 
identifying, by a processing system comprising a processor, an independent component from among a plurality of components in a target system (dedicated mode does not share of a single DWQ by multiple clients/applications, a DSA device can be configured to have multiple DWQs and each of the DWQs can be independently assigned to clients.  In addition, DWQs can be configured to have the same or different QoS levels to provided different performance levels for different clients/applications and each of the DWQs can be independently assigned to clients – See paragraph [0491, 0898]) that includes the plurality of components operating in a heterogeneous network environment (parallelizable code fragments, and/or vectorizable code fragments, the heterogeneous scheduler determines the type of parallelism of the code at 605.  For thread parallel code fragments, heterogeneous scheduler selects a thread parallel processing element (e.g., multiprocessor scalar cores) at 607.  Thread parallel code fragments include independent instruction sequences that can be simultaneously executed on separate scalar cores – See paragraph [0241]);
map the consumed application specification to the independent components by leveraging one or more code libraries (The heterogeneous scheduler then maps code fragments of each thread, dynamically and transparently (e.g., to a user and/or an OS), to the most suitable type of processing element, thereby potentially avoiding the need to build hardware for legacy architecture features – See paragraph [0228]); 
encode one more objects of the consumed application specification for a target communication channel (a heterogeneous scheduler may include one or more converters to process received code fragments and generate corresponding native encodings for the target processing elements… When heterogeneous scheduler 301 operates on object code or an intermediate representation, just-in-time compiler 305 is invoked to convert the received code fragment into a format native to one or more of the target processing elements 103, 105, 107, 109 – See paragraphs [0186 and 1148]) by detecting message types that may traverse each channel from one target node to another (the data of the first thread is moved from the first type of memory to a second type memory at 11807 – See paragraph [0178].  The heterogeneous scheduler 
transform the consumed application specification into a format suitable for a target node (the heterogeneous scheduler 101 translates or interprets the received code fragment or a portion thereof into a format corresponding to the selected type of processing element – See paragraphs [0162, 0186]).
Sankaran does not disclose
each of the independent components further being identified as not sharing dependency on a peripheral resource with another component of the target system.
Marks discloses 
each of the independent components further being identified as not sharing dependency on a peripheral resource with another component of the target system (in a multi-tenant computer network, tenant isolation is implemented to ensure that the applications and/or data of different tenants are not shared with each other.  Various tenant isolation approaches may be used – See paragraphs [0141-0142]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Marks’ teaching into Sankaran’s invention because incorporating Marks’ teaching would enhance Sankaran to enable to ensure that the applications and/or data of different nodes are not shared with each other as suggested by Marks (paragraph [0142]).

Regarding claim 10, the computer program of claim 8, 
Sankaran discloses 
wherein the code library comprises one of a generic library, an architecture-optimized library, and a part-specific library (the code segment may be in the form of any number of source code representations, including, for example, machine code, an intermediate representation, bytecode, text based code (e.g., assembly code, source code of a high-level language such as C++), etc. - See paragraph [0162], One implementation of the accelerator 6900 can be programmed through a software library. Such library prepares the matrix data in memory, sets control registers in the accelerator 6900 with information about the computation (e.g., computation type, memory pointer to matrix data), and starts the accelerator - See paragraph [0905]).

Regarding claim 11. 
Sankaran discloses
A system (system – See Fig. 1), comprising: 
a processing system including a processor (processor including cores – See Fig. 1); and 
a memory (shared memory – See Fig. 1), coupled to the processing system, that stores executable instructions and that, when executed by the processing system, facilitate performance of operations, comprising: 
identifying an independent component from among a plurality of components in a target system (dedicated mode does not share of a single DWQ by independently assigned to clients.  In addition, DWQs can be configured to have the same or different QoS levels to provided different performance levels for different clients/applications.  – See paragraph [0491, 0898]) and each of the DWQs can be independently assigned to clients that includes the plurality of components operating in a heterogeneous network environment (parallelizable code fragments, and/or vectorizable code fragments, the heterogeneous scheduler determines the type of parallelism of the code at 605.  For thread parallel code fragments, heterogeneous scheduler selects a thread parallel processing element (e.g., multiprocessor scalar cores) at 607.  Thread parallel code fragments include independent instruction sequences that can be simultaneously executed on separate scalar cores – See paragraph [0241]);
mapping each one of the identified components to respective ones of a set of target hardware  nodes of the target system (the operating system and/or heterogeneous scheduler utilizes logical IDs to map a thread to a particular processing element type (e.g., core type), processing element ID, and a thread ID on that processing element (e.g., a tuple of core type, coreID, threadID) – See paragraph [0256]);
generating, based at least in part on accessing a code library, respective serialization codes for each respective communication interface between the target hardware nodes (that various different arrangements of processing elements may be utilized.  In some implementations, the heterogeneous scheduler 101 translates or interprets the received code fragment or a portion thereof into a format corresponding the respective ones of the target hardware nodes being interconnected with others of the target hardware nodes via a respective communication interface (The various components and interconnects (e.g., 12035, 12050) support or use multiple different protocols.  Further, communication between dies (e.g., 12010, 12015) can potentially include transactions between the various components on the dies over multiple different protocols. – See paragraphs [0346, 0348-0349]); and 
transmitting, by the processing system, the respective serialization codes to each respective communication interface between the target hardware nodes (a multiprotocol link allows a first entity (such as a heterogeneous scheduler) to communicate with a multitude of devices using a protocol associated with the communication – See paragraph [0053,0055]).
Sankaran does not disclose
the independent components being identified as not sharing dependency on a peripheral resource with another component of the target system.
Marks discloses 
the independent component being identified as not sharing dependency on a peripheral resource with another component of the target system (in a multi-tenant computer network, tenant isolation is implemented to ensure that the applications and/or data of different tenants are not shared with each other.  Various tenant isolation approaches may be used – See paragraphs [0141-0142]).
Marks also discloses
identifying, by a processing system comprising a processor, an independent component from among a plurality of components in a target system (cloud resources are provisioned for multiple entities that are independent from each other (also referred to as "tenants" or "customers").  The computer network and the network resources thereof are accessed by clients corresponding to different tenants – See paragraph [0140] that includes the plurality of components operating in a heterogeneous network environment (The computer network and the network resources thereof are accessed by clients corresponding to different tenants.  Such a computer network may be referred to as a "multi-tenant computer network." Several tenants may use a same particular network resource at different times and/or at the same time.  The network resources may be local to and/or remote from the premises of the tenants.  In a hybrid cloud, a computer network comprises a private cloud and a public cloud – See paragraph [0140]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Marks’ teaching into Sankaran’s invention because incorporating Marks’ teaching would enhance Sankaran to enable to ensure that the applications and/or data of different nodes are not shared with each other as suggested by Marks (paragraph [0142]).

Regarding claim 12, recites the same limitations as rejected claim 2 above. 
Regarding claim 13, recites the same limitations as rejected claim 3 above.

Regarding claim 16, the system of claim 11,

wherein the operations further comprise generating intermediate code for each respective one of the target hardware nodes (a heterogeneous multiprocessing execution environment.  In this example, a code fragment (e.g., one or more instructions associated with a software thread) of a first type is received by heterogeneous scheduler 101.  The code fragment may be in the form of any number of source code representations, including, for example, machine code, an intermediate representation, bytecode, text based code (e.g., assembly code, source code of a high-level language such as C++), etc – See paragraph [0162]).

Regarding claim 17, recites the same limitations as rejected claim 7 above.

Regarding claim 18, the system of claim 16, 
Sankaran discloses 
wherein the operations further comprise transmitting the respective intermediate codes to each one of the target hardware nodes (transmit the code fragment to one of the plurality of heterogeneous processing elements for execution based at least in part on the determined phase. – See paragraph [1256]).  

7.	Claims 4-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran and Marks as applied to claims 1 and 11 respectively above, and further in view of DeAnn et al. (US Pub. No. 2015/0169302 A1 – art of record – herein after DeAnn).

Regarding claim 4, the method of claim 1, 
DeAnna discloses
wherein the generating the intermediate code comprises accessing the code a library to generate specialized code for the respective target hardware nodes (a code fragment (In the code generation phase, the code generator module 18 generates the source code and either byte code or machine code for the specified target types. The Code Generator accesses class libraries or executables 21,22, 23 which are provided per target type - See paragraph [0139]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use DeAnna’s teaching into Sankaran’s and Marks’ inventions because incorporating DeAnna’s teaching would enhance Sankaran and Marks to enable to generate the source code and either byte code or machine code for the specified target types.  The Code Generator accesses class libraries or executables which are provided per target type as suggested by DeAnna (paragraph [0139]).

Regarding claim 5, the method of claim 4, 
DeAnna discloses 
wherein the code library comprises a generic library, an architecture- optimized library, and a part-specific library (For each node type of the application node connectivity table 58, the generate source code module 16 generates code for the node type using the application class library or executable library 21,22, 23 for that node type- See paragraphs [0139,0143]).

Regarding claim 19, recites the same limitations as rejected claim 4 above.
Regarding claim 20, recites the same limitations as rejected claim 5 above.

8.	Claims 6, 9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran and Marks as applied to claims 1, 8 and 11 respectively above, and further in view of  et al. (US Pub. No. 2015/0169302 A1 – art of record – herein after DeAnn).

Regarding claim 6, the method of claim 1,
Nogin discloses
wherein the generating the serialization code (Fig. 3) comprises:
detecting a message type being provided between the respective communication interface (the communications code generator 306 consumes message specs which describe the types of messages to be handled by the gateway and any further information (e.g., filtering rules). It then produces, via string processing methods (as clearly understood by those skilled in the art), (de)serialization and filtering code - See paragraph [0051] and Fig. 3); and
determining a serialization strategy for the message type according to security requirements for the respective communication interface and a channel configuration of the respective communication interface (Trusted Build is able to synthesize additional code from AADL specs, such as C structures corresponding to AADL message types. Therefore, the entry-point to the code generation process was in large part the AADL level (as indicated above). An example implementation is depicted in FIG. 4, which provides a schematic illustration of the procedure. As shown, the Trusted Build is 401 used to generate the CAmkES code 402, after which a CAmkES tool 403 generates the seL4 code 404 - See paragraph [0056]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Nogin’s teaching into Sankaran’s and Marks’ inventions because incorporating Nogin’s teaching would enhance Sankaran and Marks to enable to communicate with a trusted system component that parses message packets and forwards them to further processes as suggested by Nogin (paragraph [0048]).

Regarding claim 9, the computer program of claim 8,
Nogin discloses
wherein the encoding of the one of more objects further comprises encoding the consumed application specification according to a determined security need for the communication channel (the translated data includes system architecture code, glue code relevant artifacts, and message specifications - See paragraphs [0007-0008]).


Regarding claim 14, the system of claim 11, 
Nogin also discloses
wherein the generating the serialization code comprises detecting a message type being provided between the respective communication interface (the communications code generator 306 consumes message specs which describe the types of messages to be handled by the gateway and any further information (e.g., filtering rules). It then produces, via string processing methods (as clearly understood by those skilled in the art), (de)serialization and filtering code - See paragraphs [0051 -0052]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Nogin’s teaching into Sankaran’s and Marks’ inventions because incorporating Nogin’s teaching would enhance Sankaran and Marks to enable to encode network gateway code as suggested by Nogin (paragraph [0007]).

Regarding claim 15, the system of claim 14,
Nogin discloses
wherein the generating the serialization code (communication code generator generate serialization code - See Fig. 3) further comprises determining a serialization strategy for the message type (the communications code generator 306 consumes message specs which describe the types of messages to be handled by the gateway - See paragraph [0051]) according to security requirements for the respective communication interface and a channel configuration of the respective communication interface (The system architecture is also captured, including communications channels between trusted and untrusted subsystems - See paragraph [0007]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Nogin’s teaching into Sankaran’s and Marks’ inventions because incorporating Nogin’s teaching would enhance Sankaran and Marks to enable to communicate with a trusted system component that parses message packets and forwards them to further processes as suggested by Nogin (paragraph [0048]).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trytten et al. (US Patent No. 8,078,357 B1) disclose Embodiments of an application-independent and component-isolated system and system of systems framework are provided.  In some embodiments, a Distributed Integration Operating Schema ("DIOS") framework allows integration of disparate software and hardware components and permits addition, removal, modification, failure of, and information exchange among such components – See Abstract and specification for more details.
Webb (US Pub. No. 2016/0034276 A1) discloses the adapted components may include platform independent source code which may be executed regardless of the execution context in which the component is deployed.  Adaptation logic may wrap the execution context independent component in a wrapper.  The wrapper may perform data marshaling between the execution context independent component and a computer program invoking the execution context independent component – See Abstract and specification for more details.
Wouhaybi et al. (US Pub. No. 2020/0310394 A1) discloses in the example of FIG. 12, orchestration scenario 1210A shows a scenario where applications 1-4 (application deployment 1230A) may be distributed across independent nodes of the system to conduct process 1220A.  In contrast, orchestration scenario 1210B shows a scenario where applications 1-4 (application deployment 1230B) may not be distributed across independent nodes of the system, due to cycle and runtime limitations.  Rather, applications 1-4 must be orchestrated together for any orchestration event, to successfully conduct process 1220B – See paragraph [0194]).
Retting et al. (US pub. No. 2020/0326915 A1) discloses the sensor-agnostic components are preestablished, where each sensor-agnostic component is configured to be independent of sensor domain.  The sensor-specific components are preestablished, where each sensor-specific component is customizable for use with a chosen sensor domain – See Abstract and specification for more details.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MONGBAO NGUYEN/Examiner, Art Unit 2192